IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:17-cr-117
Plaintiff, : Judge Walter H. Rice

v.
JERRAUN D. PARKER,

Defendant.

FINAL ORDER OF FORFEITURE

Upon the United States’ Motion for Final Order of Forfeiture and the Court’s review of the
record, the Court HEREBY FINDS THAT:

On January 17, 2018, the Court entered a Preliminary Order of Forfeiture, finding that any
property constituting, or derived from, any proceeds the defendant obtained, directly or indirectly,
as the result of the offense charged in Count 1 of the Information, and any property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of, such
violation had been forfeited to the United States under 21 U.S.C. § 853(a)(1) and (2).

Specifically, the Court found that the following property (hereinafter the “subject
property”) had been forfeited to the United States pursuant to 21 U.S.C. § 853(a)(1) and (2):

a. $925.00 in United States Currency;

b. Apple iPhone Model A1549, FCCID BCG-E2816A, IMEI
3592350664063 14;

c. LG cell phone Model LS450, FCCID 7NFLS450, SN 609CQZP0462285
with a cracked screen; and

d. 83 rounds of .357 ammunition.
The Court also found that the defendant had an interest in the subject property and directed
the United States to seize the subject property and to give notice of its intent to forfeit the property.

The United States gave electronic notice through the CM/ECF notification system of the
Motion for Preliminary Order of Forfeiture to counsel for the defendant, and the defendant did not
object to the forfeiture.

On March 29, 2019, the Court held the defendant’s sentencing hearing and announced the
forfeiture of the subject property. The Judgment establishes that the defendant shall forfeit the
subject property to the United States.

The United States published notice of this forfeiture action and of its intent to dispose of
the subject property in accordance with the law on an official government internet site
(www.forfeiture.gov) for at least 30 consecutive days, beginning on January 18, 2018.

The United States did not send direct written notice of the Preliminary Order of Forfeiture
as there were no persons who reasonably appeared to be a potential claimant with standing to
contest the forfeiture of the subject property in the ancillary proceeding.

No person or entity has filed a timely petition with the Court asserting any interest in the
subject property or objecting to its proposed forfeiture.

THEREFORE, IT IS HEREBY ORDERED THAT:

1. All right, title, and interest in the subject property is condemned and forfeited to the
United States under 21 U.S.C. § 853(a)(1) and (2) and no right, title, or interest shall remain in any
other person or entity.

2. The United States shall dispose of the subject property in accordance with the law.
3. The United States District Court shall retain jurisdiction in the case for the purpose
of enforcing this Final Order of Forfeiture.

SO ORDERED:

Dated: Pee Leme 14, 201A (Rc eoae
WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 
